Title: To Alexander Hamilton from James McHenry, 25 May 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir
            War Department 25th May 1799
          
          I enclose you a letter from David S. Jones declining his appointment in the established army, and requesting one in the provisional army, and your letter recommending him
          These letters you will please to return when you have completed the list which you have been requested to furnish
          I have the honor to be with great respt Sir Your Ob Hb St
          
            James McHenry
          
          Genl. A Hamilton 
        